EXHIBIT 10.70
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “[REDACTED].” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 dated as of September 30, 2009 (the “Amendment”) to the
Second Amended and Restated Credit, Security, Pledge and Guaranty and Agreement
dated as of July 25, 2008 (as amended, supplemented or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”) among (i) LIONS
GATE ENTERTAINMENT INC., LIONS GATE UK LIMITED AND LIONS GATE AUSTRALIA PTY
LIMITED, as Borrowers (collectively, the “Borrowers”), (ii) the GUARANTORS
referred to herein, (iii) the LENDERS referred to therein (each, a “Lender,” and
collectively, the “Lenders”) (iv) JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Issuing Bank and
(v) WACHOVIA BANK, N.A., as Syndication Agent.
     The Borrowers have requested, and the Administrative Agent and the Lenders
have agreed, to amend the Credit Agreement as set forth herein.
     Therefore, the parties hereto hereby agree as follows:
     1. Defined Terms. All terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
     2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:
          (a) Article 1 of the Credit Agreement is hereby amended by adding the
following definitions in the proper alphabetical place:
               “Defaulting Lender” shall mean any Lender, as reasonably
determined by the Administrative Agent, that has (a) failed to fund any portion
of its Loans or participations in Letters of Credit within three (3) Business
Days of the date required to be funded by it hereunder, unless the subject of a
good faith dispute, (b) notified the Administrative Agent, the Issuing Bank, any
Lender (subject to such Lender having given notice thereof to the Administrative
Agent) or the Borrowers (subject to the Borrowers having given notice thereof to
the Administrative Agent) in writing that it does not intend to comply with any
of its funding obligations under this Credit Agreement unless the subject of a
good faith dispute or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Credit Agreement unless
the subject of a good faith dispute, (c) failed, within five (5) Business Days
after written request by the Administrative Agent, to confirm that it will
comply

 



--------------------------------------------------------------------------------



 



with the terms of this Credit Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation, (d) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any ownership interest in such Lender or parent company thereof or the exercise
of control over a Lender or parent company thereof by a governmental authority
or instrumentality thereof.
               “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the Net Cash Proceeds of which are used within
18 months of the incurrence of such Indebtedness to extend, refinance, renew,
replace, redeem, repurchase, defease, repay or refund, in whole or in part
(collectively, to “Refinance”), the Indebtedness being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses),
(b) either (x) the Permitted Refinancing Indebtedness does not require any
principal payments (whether scheduled or as a result of a mandatory prepayment,
a “put” at the option of the holder, a sinking fund or similar payment) prior to
one year after the Maturity Date or (y) (A) the proceeds of such Permitted
Refinancing Indebtedness are used concurrently with the issuance thereof to
Refinance other Indebtedness (B) the Permitted Refinancing Indebtedness is
scheduled to mature either (i) no earlier than the Indebtedness being Refinanced
or (ii) at least one year after the Maturity Date, (C) the portion, if any, of
the Permitted Refinancing Indebtedness that is scheduled to mature on or prior
to one year after the Maturity Date has a weighted average life to maturity at
the time such Permitted Refinancing Indebtedness is incurred that is greater
than or equal to the weighted average life to maturity of the portion of the
Indebtedness being Refinanced that is scheduled to mature on or prior to one
year after the Maturity Date and (D) the Permitted Refinancing Indebtedness does
not have additional security or Guaranties as compared to the Indebtedness being
Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced (unless otherwise
approved by the Administrative Agent), (d) no Permitted Refinancing Indebtedness
shall have different obligors (but may have additional obligors) or greater
guarantees or security, than the Indebtedness being Refinanced (unless meeting
the requirements of (b)(x) above and otherwise approved by the Administrative
Agent), (e) Indebtedness which is intended to constitute Permitted Refinancing
Indebtedness but which is not applied to Refinance other Indebtedness
concurrently with the incurrence thereof must satisfy the requirements of the
definition of Subordinated Debt as if it were “other Indebtedness” at the time
of incurrence thereof and shall not constitute Permitted Refinancing
Indebtedness unless

2



--------------------------------------------------------------------------------



 



and until actually applied to Refinance Indebtedness in accordance with the
terms of this definition and (f) the proceeds of Permitted Refinancing
Indebtedness may be used initially to repay the Obligations and then borrowed
hereunder as Loans and used to Refinance Indebtedness in accordance with terms
of this definition (a “Permitted Refinancing Reborrowing”). For the avoidance of
doubt, the term Refinance shall (i) include without limitation, the satisfaction
of mandatory repayment or “put” obligations required by the terms of Convertible
Senior Subordinated Notes, but shall exclude temporary repayments of outstanding
loans under committed revolving credit facilities except to the extent
accompanied by a permanent commitment reduction.”
               “Unapplied Refinancing Proceeds” shall mean Indebtedness incurred
with the intention (as evidenced by a Certificate of an Authorized Officer
delivered to the Administrative Agent concurrently with the incurrence of such
Indebtedness) of being used as Permitted Refinancing Indebtedness but which has
not been used to Refinance Indebtedness within 18 months of its incurrence;
provided that (1) the Borrowers may at any time prior to 18 months after such
incurrence of Permitted Refinancing Indebtedness provide a Certificate of an
Authorized Officer delivered to the Administrative Agent declaring that all or
any portion of such proceeds of Permitted Refinancing Indebtedness that have not
been used to Refinance Indebtedness will not be used to Refinance Indebtedness
within 18 months of its incurrence, (2) upon the delivery of such Certificate of
an Authorized Officer to the Administrative Agent, such amounts shall
immediately be considered Unapplied Refinancing Proceeds and (3) such
declaration shall be irrevocable.
          (b) The definition of “Applicable Margin” in Article 1 of the Credit
Agreement is hereby amended in its entirety to read as follows:
          ““Applicable Margin” shall mean (i) in the case of U.S. Dollar Loans
that are Alternate Base Rate Loans, 1.50% per annum, (ii) in the case of U.S.
Dollar Loans that are Eurodollar Loans, 2.50% per annum, (iii) in the case of
Sterling Eurodollar Loans, 2.50% per annum and (iv) in the case of Australian
Dollar Eurodollar Loans, 2.50% per annum.”
          (c) The definition of “Convertible Senior Subordinated Notes” in
Article 1 of the Credit Agreement is hereby amended by (x) deleting the word
“and” before “(ii)” and inserting a comma in lieu thereof, and (y) adding the
following words to the end thereof: “and (iii) LGEI’s 3.625% Convertible Senior
Subordinated Notes due 2025 which were issued in April 2009 and (iv) any
Permitted Refinancing Indebtedness in respect of items (i), (ii) or (iii)”.
          (d) The definition of “Investment” in Article 1 of the Credit
Agreement is hereby amended by replacing the proviso at the end thereof with the
following:
          “provided, however, that (i) an Acquisition and (ii) a Refinancing of
outstanding Subordinated Debt (including, without limitation, any Convertible
Senior Subordinated Notes) with Permitted Refinancing Indebtedness shall not be
considered an “Investment”.”
          (e) The definition of “Subordinated Debt” in Article 1 of the Credit
Agreement is hereby amended in its entirety to read as follows:
          ““Subordinated Debt” shall mean the Convertible Senior Subordinated
Notes and

3



--------------------------------------------------------------------------------



 



other Indebtedness (including Permitted Refinancing Indebtedness which is issued
in respect of other Subordinated Debt) issued after the date hereof which is
either subordinated on terms satisfactory to the Administrative Agent to the
Borrowers’ obligations to the Administrative Agent and the Group Lenders under
the Facility or secured by a Lien that is subordinated on terms satisfactory to
the Administrative Agent to the Lien granted to the Administrative Agent for the
benefit of itself, the Issuing Bank and the Group Lenders under the Facility;
provided, that (i) at the time of issuance of any such other Indebtedness, the
ratio (the “Subordinated Debt Ratio”) of (A) the Borrowing Base to (B) all
outstanding Loans plus the L/C Exposure plus the aggregate amount of all
Subordinated Debt (other than the Subordinated Debt represented by (x) the
Convertible Senior Subordinated Notes and (y) the Subordinated Debt to be
concurrently or previously Refinanced by Permitted Refinancing Indebtedness
constituting Subordinated Debt), must not be less than 1.25 to 1, (ii) the
Borrowers shall demonstrate pro forma compliance with the covenants set forth in
Section 6.19 through 6.21 and 6.32 hereof after giving effect to such
Indebtedness, (iii) such Indebtedness does not require any cash principal
payments prior to one year after the Maturity Date and (iv) all other terms and
conditions relating to such Indebtedness (including, without limitation,
subordination provisions, if any, covenants and defaults and any related
security, intercreditor or subordination agreement) shall be satisfactory to
Administrative Agent.”
          (f) Section 2.23(a) of the Credit Agreement is hereby amended by
deleting the figure “U.S.$160,000,000” in the third line thereof and replacing
it with “U.S.$60,000,000”.
          (g) Article 2 of the Credit Agreement is hereby amended by adding the
following section at the end thereof:
     “SECTION 2.24 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) if any L/C Exposure exists at the time a Lender is a Defaulting Lender, the
Borrowers shall within one (1) Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender’s L/C Exposure in
accordance with the procedures set forth in Section 2.6(j) for so long as such
L/C Exposure is outstanding; and
(b) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Borrower in accordance with Section 2.6(j).”
          (h) Section 5.19(iv) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(iv) for other general corporate purposes, including without limitation
acquisitions, permitted stock and indebtedness repurchases, dividends and cash
collateralizing a Defaulting Lender’s L/C Exposure in accordance with Section
2.24(a) hereof”.
          (i) Section 6.3(v) of the Credit Agreement is hereby amended by
replacing

4



--------------------------------------------------------------------------------



 



the phrase “to the extent otherwise permitted hereunder” with the phrase “to the
extent such obligations are otherwise permitted hereunder”.
          (j) Section 6.3(x) of the Credit Agreement is hereby amended by
replacing the amount “US $10,000,000” with the amount “US $25,000,000”.
          (k) Section 6.4(xix) of the Credit Agreement (Limitations on
Investments) is hereby amended by (i) inserting immediately prior to the words
“plus 50%” the new phrase “plus 50% of Unapplied Refinancing Proceeds” and
(ii) inserting immediately after the words “Net Cash Proceeds” the words “(other
than Net Cash Proceeds which have been used to Refinance Subordinated Debt or
Permitted Preferred Stock pursuant to Section 6.5(xii))”.
          (l) Section 6.5(vii) of the Credit Agreement is hereby amended (i) by
inserting immediately after the words “Subordinated Debt” the parenthetical
“(other than in connection with the issuance of any Permitted Refinancing
Indebtedness to Refinance such Subordinated Debt, which shall be permitted in
its entirety pursuant to clause (xii) below and shall need not satisfy the
requirements of this clause (vii)”, (ii) by inserting immediately prior to the
words “plus 50%” the new phrase “plus 50% of the Unapplied Refinancing Proceeds”
and (iii) inserting immediately after the words “Net Cash Proceeds” the words
“(other than Net Cash Proceeds which have been used to Refinance Subordinated
Debt or Permitted Preferred Stock pursuant to Section 6.5(xii))”.
          (m) Section 6.5(viii) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(viii) payments (including, without limitation, mandatory repayments or “puts”
of Convertible Senior Subordinated Notes) but not prepayments of interest and
principal on Subordinated Debt (including Permitted Refinancing Indebtedness
which is issued in respect of any Subordinated Debt) on the terms set forth in
the applicable documents and provided that no Default or Event of Default shall
be continuing after giving effect on a pro forma basis to such payments.”
          (n) Section 6.5 of the Credit Agreement is hereby further amended by
adding the following sub-clause (xii) to the end thereof:
          “(xii) the Refinance of Subordinated Debt or Permitted Preferred Stock
in exchange for or with all or a portion of proceeds received from the issuance
of Permitted Preferred Stock, Equity Interests of LGEC or LGEI (to the extent
consideration for the Equity Interests of LGEI are from proceeds from the
issuance of Equity Interests in LGEC), common stock of LGEC or Permitted
Refinancing Indebtedness (including, without limitation, Permitted Refinancing
Reborrowings) in compliance with the definitions of such terms;”
          (o) Section 6.20 of the Credit Agreement (Fixed Charges Coverage
Ratio) is hereby amended by inserting immediately prior to the phrase “other
than payments to” in the next to last parenthetical, the phrase “(i) other than
mandatory repayments or “puts” of Convertible Senior Subordinated Notes and
(ii)”.
          (p) Article 6 of the Credit Agreement is hereby amended by adding the

5



--------------------------------------------------------------------------------



 



following section at the end thereof:
“SECTION 6.32 Secured Debt Ratio. At anytime permit the ratio of (A) the sum of
the Borrowing Base plus unrestricted cash and Cash Equivalents of the Credit
Parties to (B) the sum of all outstanding Loans plus the L/C Exposure plus all
other Indebtedness of any Credit Party which is secured by a Lien on assets of
any Credit Party other than (1) Indebtedness specified in Sections 6.1(c), (e),
(f), (g), (j), (l), (m), (n) and (p) and (2) Guaranties permitted under
Section 6.1(b) to the extent that such Guaranties guaranty Indebtedness
specified in Sections 6.1 (c), (e), (f), (g), (j), (l), (m), (n) or (p) or would
result in double counting of the Indebtedness otherwise included in this ratio,
to be less than 1.0 to 1.0.”
          (r) Schedule 1.2 of the Credit Agreement is hereby amended by
replacing the limits for each of the Acceptable Domestic or Foreign Account
Debtors below with the corresponding amounts set forth below:
     [REDACTED]
     3. Conditions to Effectiveness. (a) The provisions of Section 2 (other than
Sections 2(b) and 2(f)) of this Amendment shall not become effective until the
date upon which all of the following conditions precedent have been satisfied
(such date, the “Effective Date”):
          (i) the Administrative Agent shall have received counterparts of this
Amendment which, when taken together, bear the signatures of the Borrowers, each
of the Guarantors and each of the Required Lenders; and
          (ii) the Administrative Agent shall have received from the Borrowers
(for the benefit of each Lender that has executed and delivered to the
Administrative Agent a counterpart to this Amendment at or prior to 5:00pm (New
York City time) on Tuesday, September 29, 2009) an amount equal to 0.25% of each
such consenting Lender’s Commitment (the “Amendment Fee”).
          (b) The provisions of Sections 2(b) and 2(f) of this Amendment shall
not become effective until the occurrence of both the Effective Date and the
Qualifying Debt Securities Offering. “Qualifying Debt Securities Offering” means
the consummation of any public or private offer or series of related offers of
either (i) secured debt securities in any amount (other than Permitted
Refinancing Indebtedness and which for the avoidance of doubt, shall not
include, without limitation, project loans, slate film financings and other
commercial loans) or (ii) unsecured debt securities in the amount of at least
$50,000,000 (other than Permitted Refinancing Indebtedness and which for the
avoidance of doubt, shall not include, without limitation, project loans, slate
film financings and other commercial loans), in either case, after the Effective
Date by LGEC or by LGEI (which may be guaranteed by LGEC and Subsidiaries, to
the extent permitted under the Credit Agreement, as amended by this Amendment).
     4. Representations and Warranties. Each Credit Party represents and
warrants that:
          (a) after giving effect to this Amendment, the representations and
warranties

6



--------------------------------------------------------------------------------



 



contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof as if such representations and warranties had been
made on and as of the date hereof (except to the extent that any such
representations and warranties specifically relate to an earlier date); and
          (b) after giving effect to this Amendment, no Default or Event of
Default will have occurred and be continuing on and as of the date hereof.
     5. Fundamental Document. This Amendment is designated a Fundamental
Document by the Administrative Agent.
     6. Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement (as previously amended) shall continue in full force and effect in
accordance with the provisions thereof on the date hereof. As used in the Credit
Agreement, the terms “Agreement,” “this Agreement,” “this Credit Agreement,”
“herein,” “hereafter,” “hereto,” “hereof” and words of similar import shall
mean, unless the context otherwise requires, the Credit Agreement as amended by
this Amendment. This Amendment shall not be construed as extending to any other
matter, similar or dissimilar, or entitling the Credit Parties to any future
amendments regarding similar matters or otherwise.
     7. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.
     9. Expenses. The Borrowers agree to pay all out-of-pocket expenses incurred
by the Administrative Agent in connection with the preparation, enforcement,
waiver or modification, execution and delivery of this Amendment, including, but
not limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.
     10. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of this Amendment.
[Signatures Begin on Next Page]

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

            BORROWERS:

LIONS GATE ENTERTAINMENT INC.
      By   /s/ Wayne Levin         Name:           Title:           LIONS GATE
UK LIMITED (formerly Redbus Film
Distribution Limited)
      By   /s/ Wayne Levin         Name:           Title:           LIONS GATE
AUSTRALIA PTY LIMITED
      By   /s/ Wayne Levin         Name:           Title:      

15



--------------------------------------------------------------------------------



 



         

GUARANTORS:
ALL ABOUT US PRODUCTIONS INC.
ARIMA INC.
ARTISAN ENTERTAINMENT INC.
ARTISAN FILMED PRODUCTIONS, INC.
ARTISAN HOME ENTERTAINMENT INC.
ARTISAN PICTURES INC.
ARTISAN RELEASING INC.
BABE RUTHLESS PRODUCTIONS, LLC
BACKSEAT PRODUCTIONS, LLC
BASTER PRODUCTIONS, LLC
BD OPTICAL MEDIA, INC.
BLITZ DISTRIBUTION LIMITED
BLITZ FILMS LIMITED
BLUE MOUNTAIN STATE PRODUCTIONS CORP.
BURROWERS PRODUCTIONS INC.
CORNFIELD PRODUCTIONS, LLC
CRASH TELEVISION PRODUCTIONS INC.
CRASH 2 TELEVISION PRODUCTIONS INC.
CUPID PRODUCTIONS INC.
DANCING ELK PRODUCTIONS INC.
DEAD ZONE PRODUCTION CORP.
DEBMAR/MERCURY LLC
DEBMAR/MERCURY INTERNATIONAL LIMITED (UK)
DEBMAR/MERCURY (WW) PRODUCTIONS, LLC
DEBMAR STUDIOS INC.
DJM SERVICES INC.
DRESDEN FILES PRODUCTIONS CORP.
DRESDEN FILES PRODUCTIONS I CORP.
FEAR ITSELF PRODUCTIONS CORP.
FILM HOLDINGS CO.
FIVE DAYS PRODUCTIONS CORP.
GC FILMS, INC.
GC SHORT FILMS, INC.
HEART FRANK, INC.
HIGHER POST, LLC
HORSEMEN PRODUCTIONS, LLC
INVISIBLE CASTING INC.
JV1 ISH, LLC
ISH TELEVISION DEVELOPMENT, LLC
ISH PROJECTS, LLC
IWC PRODUCTIONS, LLC
KILL PIT PRODUCTIONS INC.

 



--------------------------------------------------------------------------------



 



LANDSCAPE ENTERTAINMENT CORP.
LG HORROR CHANNEL HOLDINGS LLC
LG PICTURES INC.
LIONS GATE ENTERTAINMENT CORP.
LIONS GATE FILMS INC.
LIONS GATE FILMS OF PUERTO RICO, INC.
LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS
LIONS GATE S.A.R.F.
LIONS GATE HOME ENTERTAINMENT UK LIMITED (formerly
Redbus Home Entertainment Limited)
LIONS GATE INDIA, INC.
LIONS GATE MANDATE FINANCING VEHICLE, INC.
LIONS GATE MUSIC INC.
LIONS GATE MUSIC CORP.
LIONS GATE MUSIC PUBLISHING LLC
LIONS GATE ONLINE SHOP, INC.
LIONS GATE PENNSYLVANIA, INC.
LIONS GATE PICTURES UK LIMITED (formerly Redbus
Pictures Limited)
LIONS GATE RECORDS, INC.
LIONS GATE SPIRIT HOLDINGS, LLC
LIONS GATE TELEVISION DEVELOPMENT LLC
LIONS GATE TELEVISION INC.
LIONS GATE X PRODUCTIONS LLC
LUCKY 7 PRODUCTIONS CORP.
MANDATE PICTURES LLC
MANDATE INTERNATIONAL, LLC
MANDATE FILMS, LLC
MOTHER PRODUCTIONS CORP.
MQP, LLC
NGC FILMS, INC.
NURSE PRODUCTIONS, INC.
PEARL RIVER HOLDINGS CORP.
PGH PRODUCTIONS, INC.
PLANETARY PRODUCTIONS, LLC
PLAYLIST, LLC
POWER MONGERING DESPOT, INC.
PRODUCTION MANAGEMENT INC.
PROFILER PRODUCTIONS CORP.
PSYCHO PRODUCTIONS SERVICES CORP.
R & B PRODUCTIONS, INC.
SCREENING ROOM, INC.

 



--------------------------------------------------------------------------------



 



            SILENT DEVELOPMENT CORP.
SS3 PRODUCTIONS, INC.
SKILLPA PRODUCTIONS, LLC
TALK PRODUCTIONS CORP.
TED PRODUCTIONS, INC.
TERRESTRIAL PRODUCTIONS CORP.
TOUCH PRODUCTIONS CORP.
U.R.O.K. PRODUCTIONS INC.
VERDICT PRODUCTIONS, INC.
VESTRON INC.
WEEDS PRODUCTIONS INC.
WILDFIRE PRODUCTIONS INC.
WILDFIRE 2 PRODUCTIONS INC.
WILDFIRE 3 PRODUCTIONS INC.
WILDFIRE 4 PRODUCTIONS INC.
      By:   /s/ Wayne Levin         Name:           Title:           BLAIR WITCH
FILM PARTNERS LTD.       By:   Artisan Filmed Productions Inc.       Its:
General Partner            By:   /s/ Wayne Levin         Name:          
Title:      

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent
      By   /s/ Kin W. Cheng         Name:           Title:           Address:
Attention:
Facsimile:             J.P. MORGAN EUROPE LTD, as UK Lender
      By   /s/ Alastair Stevenson         Name:           Title:          
Address:
Attention:
Facsimile:         WACHOVIA BANK, N.A.
individually and as Syndication Agent
      By   /s/ Christine P. Ball         Name:           Title:          
Address:
Attention:
Facsimile:         CITIBANK, N.A.
      By   /s/         Name:           Title:           Address:
Attention:
Facsimile:    

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION
      By   /s/ Christian Bowers         Name:           Title:          
Address:
Attention:
Facsimile:         THE ROYAL BANK OF SCOTLAND PLC
      By   /s/ Tyler J. McCarthy         Name:           Title:          
Address:
Attention:
Facsimile:         UNION BANK OF CALIFORNIA, N.A.
      By   /s/ Brian Stearns         Name:           Title:           Address:
Attention:
Facsimile:         U.S. BANK NATIONAL ASSOCIATION
      By   /s/ Shahid Kathrada         Name:           Title:           Address:
Attention:
Facsimile:         THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
      By   /s/         Name:           Title:           Address:
Attention:
Facsimile:    

 



--------------------------------------------------------------------------------



 



         

            CITY NATIONAL BANK
      By   /s/         Name:           Title:           Address:
Attention:
Facsimile:         FIRST BANK
      By   /s/ David C. Walker         Name:           Title:           Address:
Attention:
Facsimile:         CALIFORNIA BANK & TRUST
      By   /s/ Robert F. Edmonds         Name:           Title:          
Address:
Attention:
Facsimile:         ISRAEL DISCOUNT BANK OF NEW YORK
      By   /s/ Richard Tripaldi         Name:           Title:          
Address:
Attention:
Facsimile:         NATIXIS
      By   /s/ Nicolas Regent         Name:           Title:           Address:
Attention:
Facsimile:    

 



--------------------------------------------------------------------------------



 



         

            MANUFACTURERS BANK
      By   /s/ Maureen Kelly         Name:           Title:           Address:
Attention:
Facsimile:
                       

 